Exhibit 10.2

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is entered into as of January 31,
2006 by and between Chipotle Mexican Grill, Inc., a Delaware corporation
(“Chipotle”), and McDonald’s Corporation, a Delaware corporation (“McDonald’s”).

 

RECITALS

 

WHEREAS, Chipotle will be issuing shares of Class A Common Stock, $0.01 par
value per share (“Class A Common Stock”), to the public in an offering
registered under the Securities Act of 1933, as amended (the “Initial Public
Offering”);

 

WHEREAS, upon consummation of the Initial Public Offering, McDonald’s will own,
indirectly through its wholly-owned subsidiary McDonald’s Ventures, LLC, at
least 65% of the outstanding shares of Common Stock (as defined below), which
ownership will provide McDonald’s with, in most circumstances, at least 87% of
the combined voting power of the outstanding Common Stock;

 

WHEREAS, McDonald’s has heretofore directly or indirectly provided certain
services to Chipotle, including (a) accounting and financial transaction
processing and reporting services, as described in more detail on Schedule I
attached to this Agreement (the “Accounting Services”), (b) making certain
insurance coverage programs available to Chipotle, as described in more detail
on Schedule II attached to this Agreement (the “Insurance Services”), and
(c) making certain McDonald’s employee benefit plans available to employees of
Chipotle, as described in more detail on Schedule III attached to this Agreement
(the “Benefits Services”, and together with the Accounting Services and the
Insurance Services, collectively, the “Services”);

 

WHEREAS, on the terms and subject to the conditions set forth herein, Chipotle
desires to retain McDonald’s as an independent contractor to provide, directly
or indirectly, the Services to Chipotle after the Closing Date (as defined
below); and

 

WHEREAS, on the terms and subject to the conditions set forth herein, McDonald’s
desires to provide, directly or indirectly, such Services to Chipotle.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Agreement, McDonald’s and Chipotle, for
themselves, their successors and assigns, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement, the following terms will have the following meanings,
applicable both to the singular and the plural forms of the terms described:

 

“Accounting Services” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Action” has the meaning ascribed thereto in Section 5.02.

 

“Agreement” has the meaning ascribed thereto in the preamble to this Agreement,
as such agreement may be amended and supplemented from time to time in
accordance with its terms.

 

--------------------------------------------------------------------------------


 

“Benefits Services” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Chipotle” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Chipotle Indemnified Person” has the meaning ascribed thereto in Section 5.03.

 

“Class A Common Stock” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Closing Date” means the date of the closing of the initial sale of Class A
Common Stock in the Initial Public Offering.

 

“Common Stock” means the Class A Common Stock, the Class B Common Stock, $0.01
par value per share, of Chipotle, and any other class of Chipotle capital stock
representing the right to vote for the election of directors.

 

“Confidential Information” has the meaning ascribed thereto in Section 7.07.

 

“Initial Public Offering” has the meaning ascribed thereto in the recitals to
this Agreement.

 

“Insurance Services” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“McDonald’s” has the meaning ascribed thereto in the preamble to this Agreement.

 

“McDonald’s Indemnified Person” has the meaning ascribed thereto in
Section 5.01.

 

“McDonald’s Plans” means those certain employee benefit plans of McDonald’s that
are being made available to certain employees of Chipotle as part of the
Benefits Services, all as described in more detail on Schedule III.

 

“Ownership Reduction Date” means the date on which McDonald’s ceases to own,
directly or indirectly, shares of Common Stock representing more than eighty
percent (80%) of the combined voting power of the outstanding Common Stock.

 

“Parties” means both Chipotle and McDonald’s, and “Party” means one of them as
the context indicates.

 

“Payment Date” has the meaning ascribed thereto in Section 3.02.

 

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, government (and any
department or agency thereof) or other entity.

 

“Schedule I” means the first schedule attached to this Agreement which lists the
Accounting Services to be provided by McDonald’s to Chipotle and sets forth the
related billing methodology and term.

 

“Schedule II” means the second schedule attached to this Agreement which lists
the Insurance Services to be provided by McDonald’s to Chipotle and sets forth
the related billing methodology and term.

 

“Schedule III” means the third schedule attached to this Agreement which lists
the Benefits Services to be provided by McDonald’s to Chipotle and sets forth
the related billing methodology and term.

 

2

--------------------------------------------------------------------------------


 

“Schedules” has the meaning ascribed thereto in Section 3.01.

 

“Service Costs” has the meaning ascribed thereto in Section 3.01.

 

“Services” has the meaning ascribed thereto in the recitals to this Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, joint venture or other business entity of which more than 50% of
the voting capital stock or other voting ownership interests is owned or
controlled directly or indirectly by such Person or by one or more of the
Subsidiaries of such Person or by a combination thereof.

 

ARTICLE II

 

PURCHASE AND SALE OF SERVICES; NO WARRANTY

 

Section 2.01.  Purchase and Sale of Services.

 

(a)  Subject to the terms and conditions of this Agreement and in consideration
of the Service Costs described below, McDonald’s agrees to provide to Chipotle,
or procure the provision to Chipotle of, and Chipotle agrees to purchase from
McDonald’s, the Services. Unless otherwise specifically agreed by McDonald’s and
Chipotle, the Services to be provided or procured by McDonald’s hereunder shall
be substantially similar in scope, quality, and nature to those provided to, or
procured on behalf of, Chipotle prior to the Closing Date.

 

(b)  The Parties understand that (i) the Services McDonald’s shall provide to
Chipotle under this Agreement will, at Chipotle’s request, be provided to
Subsidiaries of Chipotle and (ii) McDonald’s may satisfy its obligation to
provide or procure Services hereunder by causing one or more of its Subsidiaries
to provide or procure such Services. With respect to Services provided to, or
procured on behalf of, any Subsidiary of Chipotle, Chipotle agrees to pay on
behalf of such Subsidiary all amounts payable by or in respect of such Services.

 

Section 2.02.  Additional Services. In addition to the Services to be provided
or procured by McDonald’s pursuant to Section 2.01, to the extent that
McDonald’s and Chipotle mutually agree in their respective sole discretion,
McDonald’s may provide additional services (including services not provided by
McDonald’s to Chipotle prior to the Closing Date) to Chipotle. The scope of any
such services, as well as the term, costs, and other terms and conditions
applicable to such services, shall be as mutually agreed by McDonald’s and
Chipotle in their respective sole discretion.

 

Section 2.03  NO WARRANTY. Chipotle acknowledges that (a) McDonald’s does not
regularly provide the Services, or any related services, to third parties as
part of its business and (b) that McDonald’s does not warrant or assume
responsibility for its provision of the Services. THERE ARE NO WARRANTIES
RELATING TO THE SERVICES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 

ARTICLE III

 

SERVICE COSTS; OTHER CHARGES

 

Section 3.01.  Service Costs Generally. Schedule I, Schedule II, and
Schedule III attached to this Agreement (as may be amended from time to time by
mutual agreement of the Parties in writing, collectively, the “Schedules”)
indicate, with respect to each Service listed therein, the method of calculating
the amount Chipotle shall pay to McDonald’s for such Services (collectively, the
“Service Costs”). Chipotle agrees to pay to McDonald’s the Service Costs
applicable to each of the Services in the manner set forth in Section 3.02.

 

3

--------------------------------------------------------------------------------


 

Section 3.02.  Invoicing and Settlement of Costs.

 

(a)  Unless alternative arrangements for a particular Service are set forth on
the applicable Schedule, McDonald’s will invoice or otherwise notify Chipotle of
the Service Costs on a monthly basis, either directly or through McDonald’s
intracompany billing system, in a manner substantially consistent with the
billing practices used in connection with services provided to Chipotle prior to
the Closing Date. In connection with the invoicing described in this
Section 3.02(a), McDonald’s will provide to Chipotle the same billing data and
level of detail as it customarily provided to Chipotle prior to the Closing
Date.

 

(b)  Chipotle agrees to pay, without setoff, all of the Service Costs on or
before ten (10) business days after the date on which McDonald’s invoices or
otherwise notifies Chipotle of the Service Costs (each invoice date or
notification date, a “Payment Date”). At McDonald’s option, and upon reasonable
notice to Chipotle, Chipotle shall make such payments through McDonald’s
intracompany billing system, cash management systems, or by wire transfer of
immediately available funds payable to the order of McDonald’s. If Chipotle
fails to pay any monthly payment within ten (10) business days of the relevant
Payment Date, Chipotle shall be obligated to pay, in addition to the amount due
on such Payment Date, interest on such amount at the prime rate announced by JP
Morgan Chase (as of the applicable Payment Date) plus two percent (2%) per
annum, compounded monthly from the relevant Payment Date through the date of
payment.

 

Notwithstanding the foregoing, if Chipotle has reasonable basis to believe an
invoice is incorrect, Chipotle shall notify McDonald’s of the basis for its
belief and the Parties shall reasonably cooperate to resolve such matter.
Provided Chipotle has timely paid all amounts not in dispute, in such event,
interest shall not accrue on any amount in dispute and no default shall be
alleged until the earlier of (x) thirty (30) days from the Payment Date and
(y) three (3) business days following resolution of such matter.

 

ARTICLE IV

 

CHIPOTLE DELEGATION; TRADEMARKS AND SERVICE MARKS

 

Section 4.01.  Delegation. Chipotle delegates to McDonald’s final, binding, and
exclusive authority, responsibility, and discretion to interpret and construe
the provisions of McDonald’s Plans. McDonald’s may further delegate such
authority to third-party plan administrators.

 

Section 4.02.  Trademarks and Service Marks. Chipotle agrees to permit
McDonald’s and its Subsidiaries to use the trademarks and service marks owned by
Chipotle or any of its Subsidiaries at no cost to McDonald’s or its Subsidiaries
for use in McDonald’s annual report to shareholders, documentation relating to
any of the Services, and for any other similar purposes, so long as Chipotle
reviews and consents to such particular uses, said consent not to be
unreasonably withheld, delayed or conditioned.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

LIMITATION OF LIABILITY; INDEMNIFICATION

 

Section 5.01.  Limitation of Liability.

 

(a)  Chipotle agrees that none of McDonald’s and its Subsidiaries and their
respective directors, officers, agents, and employees (each, a “McDonald’s
Indemnified Person”) shall have any liability, whether direct or indirect, in
contract or tort or otherwise, to Chipotle or any of its Subsidiaries for or in
connection with the Services rendered or to be rendered by any McDonald’s
Indemnified Person pursuant to this Agreement or any other services rendered by
any McDonald’s Indemnified Person, the transactions contemplated by this
Agreement, or any McDonald’s Indemnified Person’s actions or inactions in
connection with any such Services, any such other services, or any such
transactions, except for damages which have resulted from such McDonald’s
Indemnified Person’s willful misconduct in connection with any such Services,
other services, transactions, actions or inactions.

 

(b)  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR AT LAW OR IN
EQUITY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS SUBSIDIARIES FOR
PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING,
WITHOUT LIMITATION, DAMAGES FOR LOSS OF BUSINESS PROFITS, LOSS OF DATA, LOSS OF
USE, BUSINESS INTERRUPTION OR ANY OTHER LOSS) HOWEVER CAUSED, UNDER ANY THEORY
OF LIABILITY, ARISING FROM OR RELATING TO ANY CLAIM MADE UNDER THIS AGREEMENT OR
REGARDING THE PROVISION OF OR THE FAILURE TO PROVIDE THE SERVICES OR ANY OTHER
SERVICES. THE FOREGOING LIMITATION WILL NOT LIMIT EITHER PARTY’S OBLIGATIONS
WITH RESPECT TO PAYMENT OF DAMAGES OF ANY KIND INCLUDED IN AN AWARD OR
SETTLEMENT OF A THIRD PARTY CLAIM UNDER ANY INDEMNITY PROVISIONS SPECIFIED
HEREIN. McDONALD’S SHALL HAVE NO LIABILITY OF ANY KIND OR NATURE WHATSOEVER FOR
CEASING TO PROVIDE ANY OF THE SERVICES UPON TERMINATION PURSUANT TO THIS
AGREEMENT.

 

Section 5.02.  Indemnification of McDonald’s by Chipotle. Chipotle agrees to
indemnify and hold harmless each McDonald’s Indemnified Person from and against
any damages, and to reimburse each McDonald’s Indemnified Person for all
reasonable expenses as they are incurred in investigating, preparing, pursuing,
or defending any claim, action, proceeding, or investigation, whether or not in
connection with pending or threatened litigation (each an “Action”) and whether
or not any McDonald’s Indemnified Person is a party, arising out of or in
connection with Services rendered or to be rendered by any McDonald’s
Indemnified Person pursuant to this Agreement or any other services rendered by
any McDonald’s Indemnified Person, the transactions contemplated by this
Agreement, or any McDonald’s Indemnified Person’s actions or inactions in
connection with any such Services, any such other services, or any such
transactions; provided that no Chipotle Indemnified Person will be responsible
for any damages of any McDonald’s Indemnified Person that have resulted from
such McDonald’s Indemnified Person’s willful misconduct in connection with any
such Services, other services, transactions, actions, or inactions.

 

Section 5.03.  Indemnification of Chipotle by McDonald’s. McDonald’s agrees to
indemnify and hold harmless Chipotle and its Subsidiaries and their respective
directors, officers, agents, and employees (each, a “Chipotle Indemnified
Person”) from and against any damages, and will reimburse each Chipotle
Indemnified Person for all reasonable expenses as they are incurred in
investigating, preparing, pursuing or defending any Action, arising out of the
willful misconduct of any McDonald’s Indemnified Person in connection with the
Services rendered or to be rendered pursuant to this Agreement.

 

5

--------------------------------------------------------------------------------


 

Section 5.04.  Further Indemnification. To the extent that any other Person has
agreed to indemnify any McDonald’s Indemnified Person or to hold a McDonald’s
Indemnified Person harmless and such Person provides services to McDonald’s or
any affiliate of McDonald’s relating directly or indirectly to any McDonald’s
Plan included in the Benefits Services, McDonald’s will exercise reasonable
efforts to make such agreement applicable to any Chipotle Indemnified Person so
that each Chipotle Indemnified Person is held harmless or indemnified to the
same extent as any McDonald’s Indemnified Person.

 

ARTICLE VI

 

TERM AND TERMINATION

 

Section 6.01.  Term; Expiration. This Agreement shall expire on the date of
termination of the last to terminate of the Services, according to their
respective terms set forth on the Schedules.

 

Section 6.02.  Termination Prior to Expiration.

 

(a)  McDonald’s may terminate any affected Service at any time if (i) Chipotle
shall have failed to perform any of its material obligations under this
Agreement relating to any such Service, (ii) McDonald’s has notified Chipotle in
writing of such failure, and (iii) such failure shall have continued for a
period of thirty (30) days after Chipotle’s receipt of notice of such failure.

 

(b)  Chipotle may terminate any affected Service at any time if (i) McDonald’s
shall have failed to perform any of its material obligations under this
Agreement relating to any such Service, (ii) Chipotle has notified McDonald’s in
writing of such failure, and (iii) such failure shall have continued for a
period of thirty (30) days after McDonald’s’ receipt of notice of such failure.

 

(c)  McDonald’s may terminate any affected Service effective immediately upon
written notice to Chipotle if the performance of such Service would require
McDonald’s to violate any applicable laws, rules or regulations or would result
in the breach of any applicable contract.

 

Section 6.03.  Effect of Termination.

 

(a)  Other than as required by law, upon termination or expiration of any
Service pursuant to Section 6.01 or Section 6.02, McDonald’s will have no
further obligation to provide the terminated or expired Service (or any Service,
in the case of termination of this Agreement) and Chipotle will have no
obligation to pay any fees relating to such Services; provided, however, that
notwithstanding such termination or expiration, (i) Chipotle shall remain liable
to McDonald’s for fees owed and payable in respect of Services provided prior to
the effective date of the termination or expiration; (ii) with respect to
Benefits Services, McDonald’s shall continue to charge Chipotle for
administrative and program costs relating to McDonald’s Plans if such costs are
paid after but incurred prior to the termination or expiration of any Benefits
Service, and Chipotle shall be obligated to pay such expenses in accordance with
the terms of this Agreement; and (iii) the provisions of Articles IV, V, VI and
VII shall survive any such termination or expiration.

 

(b)  Following termination or expiration of this Agreement with respect to any
Service, McDonald’s and Chipotle agree to cooperate, at Chipotle’s expense, in
providing for an orderly transition of such Service to Chipotle or to a
successor service provider.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.  Prior Agreements. In the event there is any conflict between the
provisions of this Agreement and provisions of prior written or oral agreements
between McDonald’s or its Subsidiaries and Chipotle or its Subsidiaries, the
provisions of this Agreement shall govern and such provisions in the prior
agreements are deemed to be amended so as to conform with this Agreement.

 

Section 7.02.  Future Litigation and Other Proceedings. In the event that
Chipotle (or any of its officers or directors) or McDonald’s (or any of its
officers or directors) at any time after the date hereof initiates or becomes
subject to any litigation or other proceedings before any governmental authority
or arbitration panel with respect to which the Parties have no prior agreements
(as to indemnification or otherwise), the Party (and its officers and directors)
that has not initiated and is not subject to such litigation or other
proceedings shall comply, at the other Party’s expense, with any reasonable
requests by the other Party for assistance in connection with such litigation or
other proceedings (including by way of provision of information and making
available of employees as witnesses). In the event that Chipotle (or any of its
officers or directors) and McDonald’s (or any of its officers or directors) at
any time after the date hereof initiate or become subject to any litigation or
other proceedings before any governmental authority or arbitration panel with
respect to which the Parties have no prior agreements (as to indemnification or
otherwise), each Party (and its officers and directors) shall, at its own
expense, coordinate its strategies and actions with respect to such litigation
or other proceedings to the extent such coordination would not be detrimental to
its interests and shall comply, at the expense of the requesting Party, with any
reasonable requests of the other Party for assistance in connection therewith
(including by way of provision of information and making available of employees
as witnesses).

 

Section 7.03.  No Agency. Nothing in this Agreement shall constitute or be
deemed to constitute a partnership or joint venture between the Parties or,
except to the extent provided in Section 4.01, constitute or be deemed to
constitute any Party as the agent or employee of the other Party for any purpose
whatsoever and neither Party shall have authority or power to bind the other or
to contract in the name of, or create a liability against, the other in any way
or for any purpose.

 

Section 7.04.  Subcontractors. McDonald’s may hire or engage one or more
subcontractors to perform all or any of its obligations under this Agreement,
provided that, subject to Section 5.01, McDonald’s will in all cases remain
primarily responsible for all obligations undertaken by it in this Agreement
with respect to the scope, quality and nature of the Services provided to
Chipotle.

 

Section 7.05.  Force Majeure.

 

(a)  For purposes of this Section, “force majeure” means an event beyond the
control of either Party, which by its nature could not have been foreseen by
such Party, or, if it could have been foreseen, was unavoidable, and includes
without limitation, acts of God, storms, floods, riots, fires, terrorism,
sabotage, civil commotion or civil unrest, interference by civil or military
authorities, acts of war (declared or undeclared), telecommunications failure
and failure of energy sources.

 

(b)  Neither Party shall be under any liability for failure to fulfill any
obligation under this Agreement, so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered, or delayed as
a consequence of circumstances of force majeure, provided always that such Party
shall have exercised all due diligence to minimize to the greatest extent
possible the effect of force majeure on its obligations hereunder.

 

7

--------------------------------------------------------------------------------


 

(c)  Promptly on becoming aware of force majeure causing a delay in performance
or preventing performance of any obligations imposed by this Agreement
(and termination of such delay), the Party affected shall give written notice to
the other Party giving details of the same, including particulars of the actual
and, if applicable, estimated continuing effects of such force majeure on the
obligations of the Party whose performance is prevented or delayed. If such
notice shall have been duly given, and actual delay resulting from such force
majeure shall be deemed not to be a breach of this Agreement, and the period for
performance of the obligation to which it relates shall be extended accordingly,
provided that if force majeure results in the performance of a Party being
delayed by more than sixty (60) days, the other Party shall have the right to
terminate this Agreement with respect to any Service effected by such delay by
written notice.

 

Section 7.06.  Entire Agreement. This Agreement (including the Schedules) and
any other writing signed by the Parties that specifically references this
Agreement constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, between the Parties with respect to the
subject matter hereof. This Agreement is not intended to confer upon any Person
other than the Parties to this Agreement any rights or remedies hereunder.

 

Section 7.07.  Confidential Information. Chipotle and McDonald’s covenant and
agree to hold in trust and maintain confidential all Confidential Information
relating to the other Party. “Confidential Information” shall mean all
information disclosed by either Party to the other in connection with this
Agreement whether orally, visually, in writing or in any other tangible form,
and includes, but is not limited to, economic and business data, business plans,
and the like, but shall not include (a) information which becomes generally
available other than by release in violation of the provisions of this
Section 7.07, (b) information which becomes available on a nonconfidential basis
to a Party from a source other than the other Party provided the Party in
question reasonably believes that such source is not or was not bound to hold
such information confidential, (c) information acquired or developed
independently by a Party without violating this Section 7.07 or any other
confidentiality agreement with the other Party and (d) information that any
Party reasonably believes it is required to disclose by law, provided that it
first notifies the other Party of such requirement and allows such Party a
reasonable opportunity to seek a protective order or other appropriate remedy to
prevent such disclosure. Without prejudice to the rights and remedies of either
Party, a Party disclosing any Confidential Information to the other Party in
accordance with the provisions of this Agreement shall be entitled to equitable
relief by way of an injunction if the other Party breaches or threatens to
breach any provision of this Section 7.07. Notwithstanding anything to the
contrary set forth in this Agreement, McDonald’s may disclose any Confidential
Information that McDonald’s reasonably believes is necessary or appropriate to
be disclosed in the course of performing the Services, provided, however,
McDonald’s shall instruct all such Persons to whom it discloses any Confidential
Information to hold in trust and maintain confidential all such Confidential
Information.

 

Section 7.08.  Notices. Any notice, instruction, direction or demand under the
terms of this Agreement will be duly given upon delivery, if delivered by hand,
facsimile transmission, or mail, to the following addresses:

 

(a)          If to Chipotle, to:

 

Chipotle Mexican Grill, Inc.

1543 Wazee Street, Suite 200

Denver, CO 80202

Attn: General Counsel

Fax: 303-390-5638

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

Bryant S. Messner, Esq.

Messner & Reeves, LLC

1430 Wynkoop Street, Suite 400

Denver, CO 80202

 

(b)         If to McDonald’s, to:

 

McDonald’s Corporation

2915 Jorie Blvd.

Oak Brook, IL 60523

Attn: General Counsel

Fax: 630-623-3512

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other Party.

 

Section 7.9.  Governing Law. This Agreement shall be construed in accordance
with and governed by the substantive internal laws of the State of Illinois.

 

Section 7.10.  Severability. If any provision of this Agreement shall be invalid
or unenforceable, such invalidity or unenforceability shall not render the
entire Agreement invalid. Rather, the Agreement shall be construed as if not
containing the particular invalid or unenforceable provision, and the rights and
obligations of each Party shall be construed and enforced accordingly.

 

Section 7.11.  Amendment. This Agreement may only be amended by a written
agreement executed by both Parties.

 

Section 7.12.  Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives.

 

 

 

CHIPOTLE MEXICAN GRILL, INC.

 

 

 

By:

/s/ Steve Ells

 

 

 

 

Name:

Steve Ells

 

 

 

 

Title:

Chairman and CEO

 

 

 

 

MCDONALD’S CORPORATION

 

 

 

By:

/s/ Mary Healy

 

 

 

 

Name:

Mary Healy

 

 

 

 

Title:

Vice President Corporate Finance

 

10

--------------------------------------------------------------------------------


 

Services Agreement—Schedule I

Accounting Services

 

Services:

 

Chart A below details the Accounting Services and related service levels
(subject to Chipotle system obligations, as discussed below). The Accounting
Services are anticipated to be provided by the McDonald’s personnel located at
the McDonald’s accounting center in Columbus, Ohio.

 

Chipotle shall remain responsible for all accounting policy decisions.
McDonald’s will be responsible for incorporating accounting policies into the
functions performed for Chipotle. McDonald’s will provide input on proposed
accounting policy changes. McDonald’s will escalate to appropriate Chipotle
management any exceptions to accounting policies.

 

Notwithstanding anything to the contrary in the Agreement or this Schedule I,
all losses, costs and expenses relating to any accounting or processing errors
in the delivery of the Accounting Services by McDonald’s shall be borne by
Chipotle.

 

Billing Methodology:

 

McDonald’s will charge Chipotle a “fully-loaded all-in” charge for delivery of
the Accounting Services. This “fully-loaded all-in” charge is intended to
reimburse McDonald’s for all costs incurred by McDonald’s in the delivery of the
Accounting Services, including, without limitation, related McDonald’s employee
costs (salary and benefits), office and occupancy costs, travel costs, computer
and related technology equipment costs, and non-cash charges (such as
depreciation). This “fully-loaded all-in” charge is not intended to provide a
profit to McDonald’s. In the event that McDonald’s ceases to own, directly or
indirectly, shares of Common Stock representing more than fifty percent (50%) of
the combined voting power of the outstanding Common Stock (and Chipotle
continues to receive the Accounting Services from McDonald’s under the terms of
this Agreement), the amount that would otherwise be charged by McDonald’s to
Chipotle for delivery of the Accounting Services shall be increased by ten
percent (10%), which amount is intended to provide a profit margin to McDonald’s
for the delivery of the Accounting Services.

 

For calendar year 2006, the charge for Accounting Services shall be billed to
Chipotle on a per store basis at a charge of $4920.00 per year (or $410 per
month) per store (the “Per Store Fee”). For each calendar year after 2006, the
Per Store Fee shall be calculated by dividing the projected “fully-loaded
all-in” costs of delivering the Accounting Services for such calendar year
(the “Projected Costs”) by the projected average number of Chipotle stores for
such calendar year (the “Projected Stores”), which amount can be divided again
by twelve (12) to obtain the per month per store amount. In consultation with
Chipotle, McDonald’s shall calculate the Projected Costs and Projected Stores in
good faith exercising McDonald’s’ reasonable judgment. McDonald’s and Chipotle
agree to cooperate in business and efficiency initiatives to improve service and
reduce costs.

 

Term; Termination of Accounting Services:

 

Unless terminated earlier pursuant to Section 6.02 of the Agreement or as set
forth below, the Accounting Services shall have an initial term expiring on
December 31, 2007, and will be renewed automatically thereafter for successive
two (2) year terms unless either Chipotle or McDonald’s elects not to renew the
Accounting Services upon not less than fifteen (15) months’ written notice prior
to any such renewal.

 

Notwithstanding anything to the contrary set forth herein, either Party may
terminate the Accounting Services at any time on fifteen (15) months’ prior
written notice to the other Party.

 

11

--------------------------------------------------------------------------------


 

Other Terms and Conditions Relating to Accounting Services

 

Accounting Data and Documents

 

* All accounting transactional data is owned by Chipotle.

* All paper accounting documents are owned by Chipotle. McDonald’s will produce
any stored documents upon request within 30 days.

* Chipotle agrees to respond to System issues that impact McDonald’s service
levels with 24 hours.

 

McDonald’s processes on the Chipotle ERP System (Oracle), connecting remotely.
The System is administrated by Chipotle. Chipotle employs a 3rd party for
hosting, and is responsible in entirety for managing the relationship. All
accounting transactional data is maintained by Chipotle.

 

Certain paper accounting documents are filed in Columbus or moved to off-site
storage in Columbus (McDonald’s maintains storage log).

Rights to any Shared Tools / Technology: *Electronic Invoicing *Workflow
*Accounting Tools

 

Electronic Invoicing / Workflow

*Upon termination of delivery of the Accounting Services by McDonald’s, Chipotle
will be permitted to copy Sterling configuration information if they choose to
buy Sterling software.

 

 

 

 

 

 

 

 

 

Accounting Tools

* Upon termination of delivery of the Accounting Services by McDonald’s,
Chipotle will be permitted to copy these specific tools.

* Future accounting tool development by McDonald’s will be fee basis (fully
loaded cost) and subject to the same agreements as the existing tools.

 

Electronic Invoicing (EDI)—One translation software (Sterling GIS) and
architecture (hardware and hosting) are used for McOpCo, Chipotle, and CanOpCo
restaurant accounts payable invoices. All entities bear in the related total
cost of ownership in relation to usage.

Two times daily, transactional data is sent from the translator to Chipotle’s
ERP System (Oracle A/P data tables), which is owned by and controlled by
Chipotle. Additionally, a Tools Warehouse is owned by McDonald’s. Oracle tables
are copied to this Warehouse so that business rules can be applied to the EDI
data for screening prior to acceptance (i.e. valid stores, duplicates, delivery
date valid).

Workflow (in development)—Sterling GIS is tool used also for invoice workflow.
Front end a/p entry will be via this tool. On a daily basis, transactional data
is sent from the translator to Chipotle ERP Sytstem (Oracle A/P data tables),
which is owned by and controlled by Chipotle. Additionally, a Tools Warehouse is
owned by McDonald’s. Oracle tables are copied to this Warehouse so that business
rules can be applied to the workflow data.

Accounting Tools—The following accounting tools contained in Chart B have been
developed by McDonald’s. These tools enable a large reduction in accounting
labor associated with certain accounting processes. The tools are excel based
and are housed in the Tools Warehouse. Oracle tables are copied to this
Warehouse so that business rules can be applied to flag exceptions for research
and resolution.

System Response Obligations

 

Chipotle agrees to respond to System issues that impact McDonald’s service
levels as follows:

* Production down problems—acknowledge receipt of issue within 1 business hour
(close), 4 business hours (other). Continuous work to resolve.

* Non production down problems—acknowledge receipt of issue within 1 business
day. Weekly status update.

 

McDonald’s agrees to the same criterion as above for Electronic Invoicing,
Workflow, and Accounting Tools.

 

McDonald’s processes on the Chipotle ERP System (Oracle), connecting remotely.
The System is administrated by Chipotle.

Support of Chipotle Business Initiatives

 

* Projects will be prioritized jointly.

* Projects will be absorbed to the extent of the 1 full time equivalent.

* Additional work requested by Chipotle beyond this will be on a fee basis.

 

Certain Chipotle business initiatives impact the McDonald’s or require the
support of McDonald’s (i.e. implementation of new inventory system—led by
Chipotle, workflow—led by McDonald’s). One full time equivalent is currently
allocated for these changes.

 

12

--------------------------------------------------------------------------------


 

Chart A: Services Performed / Service Level

 

Area

 

Detailed Services

 

Service Level

Accounts Payable Processing

 

•  New vendor set up

•  Vendor maintenance

•  Store invoice payments

•  Corporate invoices payments

•  Expense report payments

•  Car allowance payments

•  1099’s from AP subsystem

•  EDI processing

•  Stop payment processing

•  Voids

•  Check printing/ordering check stock/envelopes

•  Check mailing

•  Purchase Card Administrator Role (ordering/canceling cards/issuing monthly
statements to cardholders)

•  Retrieving purchase card data and posting to GL

•  Pcard recodes for received and approved charges

•  Pcard receipt tracking

•  Daily cash funding (check accounts and request necessary funding from Mcd)

•  Reconciling AP system to GL system

•  Lease card and fuel card invoice receipt, review and payments

 

Invoices processed within an average of 2.5 days or less of receipt

Fixed Asset Processing

 

•  Store invoice payments

•  Corporate invoice payments

•  Construction invoice payments

•  Transfers and retirements

•  Reconciling FA system to GL system

•  Utilizing Oracle Projects for new store construction. Includes entering misc
adds (i.e. cost not entered by PO but necessary for reporting) and reconciling
Projects to FA

•  Utilizing Oracle Projects for reinvestment invoices (includes communication
back to facilities if expense is not capitalizeable)

•  Reviewing invoices to ensure they meet the Chipotle capitalization
requirements

 

Invoices processed within an average of 2.5 days or less of receipt

General Ledger

 

•  Trial balance review & analysis—store level

•  Sales review

•  Book recurring expenses

•  Close and distribute store P&Ls

•  Store, Master and Corporate account bank reconciliations

•  Book and report manager bonus accounts (reporting completed quarterly)

•  Process defined G&A recurring entries

•  Establishing new accounts in Oracle

•  E&Y audit—around McDonald’s areas

•  Oracle GL hierarchy maintenance/creation.

•  New store set up in Oracle

•  Booking monthly insurance charges for all lease car drivers

•  Payroll 3rd party reconciliation

 

Close P&L by workday 5

 

Bank Reconciliations completed monthly

Accounts Receivable

 

•  House accounts—billings, collection and reconciliations

•  Subtenant receivables—billings, collection and reconciliations

•  Misc accounts receivable as it relates to stores—following up on a monthly
basis and reporting to Wazee for write off guidance when needed

 

Accounts receivable aging sent to Controller monthly

Cash Receipts

 

•  Check receipts deposit and journal entry processing

•  Daily deposit verification (cash and cashless)

 

99% of Deposits (both cash and credit cards excluding AMEX and armored car)
verified within 4 business days (excludes bank holidays).

 

99% of Deposits for AMEX and armored car verified within 6 business days
(excludes bank holidays).

 

13

--------------------------------------------------------------------------------


 

Lease

 

•  Lease payments

•  Sales reporting to landlords

•  Percentage rent tracking/accruals/payments

•  Desk audit triple net reconciliation review

 

All lease defaults cured within cure date

 

99% of monthly recurring payments received by landlords by lease due date

 

 

 

 

 

Sales, Use, Personal Property and Rent Taxes

 

•  Processing personal property tax payments

•  Filing sales and use tax returns

•  Researching tax rates for new stores on Checkpoint and communicating
information to Chipotle IT

•  Processing sales and use tax payments

•  Self assess use tax based upon Chipotle tax strategy (needs formalized)

•  Sending data requests to Marvin & Poer for personal property tax reporting

•  Receiving and reviewing personal property tax payments from Marvin Poer prior
to payment

•  Sales and use tax audit administration

•  Sending tax rate change requests for existing stores to IT as identified by
states/localities

•  New York commercial rent tax preparation and payment (quarterly)

 

Payments made to Taxing Authorities per due date

Tax returns are filed with Taxing Authority per due date

Treasury

 

•  Setting up new bank accounts based upon guidance from Chipotle
(i.e. established relationships). For so long as McDonald’s owns in excess of
50% of the combined voting power of the outstanding Common Stock of Chipotle,
such bank accounts shall be established utilizing forms and procedures approved
by McDonald’s, in each case with approval from the Treasury Department of
McDonald’s.

 

Bank Accounts requested within 60 days of store turnover to Operations

New Stores

 

•  Setting up new store numbers and cross validation rules in Oracle

•  Setting up bank accounts, Merchant IDS and ordering banking supplies

•  Communicating sales tax rates to IT per review and research on Checkpoint

 

 

Petty Cash

 

•  Process petty cash expense reports via accounts payable system.

•  Regional petty cash accounting (funding)

 

Invoices processed within an average of 2.5 days or less of receipt

System Access

 

•  Determine needs and submit a request to IT, Application Development Manager
(Chipotle)

 

 

Financial Reporting

 

•  Distribution of monthly recap via Email on WD4 and WD5 (store level and
company/regional level)

•  Distribution of store P&Ls via Email on WD4 and WD5

 

Prelim P&Ls distributed on WD4 and Final P&Ls distributed on WD5

Licenses

 

•  Existing store license renewals except for liquor

 

95% of license renewals processed by due date

Cash Management

 

•  Daily cash funding

 

Review cash funding each business day by 10:00 EST

Gift cards

 

•  Reconcile from the POS to 3rd party administrator—Valuelink on a daily basis.

•  Escalate any issues to IT for resolution.

•  Book monthly gift card entries for franchise sites.

•  Prepare monthly reconciliation from GL to Valuelink balance.

•  Bulk gift card entries

 

Reconcile GL gift card balance to Valuelink monthly

 

14

--------------------------------------------------------------------------------


 

Chart B: Accounting Tools

 

Application

 

Purpose

CHI_JESplits

 

Used to prepare the journal entry split

CHI_PNLDist

 

Used to distribute the store P&L

CHI_Recap

 

Used to see Financial Performance at the various levels

CHI_RegSumPNL

 

Used to see Financial Performance at the regional level

CHI_RevLIC

 

Used to ensure licenses are maintained and current—will need to be upgraded
after move in November

CHI_RevDCR

 

Used to verify Deposits, Gift Card transactions, etc

CHI_RevPNL

 

Used to review the P&L for accuracy

CHI_Transfers

 

Used to prepare the journal entry for the transfer tickets

 

15

--------------------------------------------------------------------------------


 

Services Agreement—Schedule II

 

Insurance Services

 

Services:

 

McDonald’s will negotiate and develop property and casualty insurance programs,
terms, coverages, and premiums for Chipotle, including the following categories
of insurance:

 

Fiduciary Liability

Crime

Internet Liability

All Risk Property, including Earthquake and Flood

Umbrella Liability & Excess Liability

General Liability

Workers Compensation

Auto Liability and Physical Damage

 

In addition, McDonald’s will:

 

(a)                                  interface with the Network, Gallagher
Bassett and other insurance service providers on behalf of Chipotle as
reasonably requested by Chipotle;

 

(b)                                 enter Chipotle store and office locations
into the SOCS system; and

 

(c)                                  provide advice on insurance, risk
management and claims matters as reasonably requested by Chipotle.

 

Billing Methodology:

 

The amounts to be paid by Chipotle to McDonald’s for the Insurance Services are
intended to represent the pass-through to Chipotle of costs incurred by
McDonald’s on Chipotle’s behalf.

 

With regard to (i) Fiduciary Liability, (ii) Crime, (iii) Internet Liability,
(iv) All Risk Property, including Earthquake and Flood, and (v) Umbrella
Liability & Excess Coverage insurances, these coverages consist of policies of
insurance naming McDonald’s and its subsidiaries as insureds (the “McDonald’s
Policies”). Based on McDonald’s’ current level of ownership of Chipotle,
Chipotle participates as an insured subsidiary under the McDonald’s Policies. A
portion of the premiums paid by McDonald’s for the McDonald’s Policies will be
allocated to Chipotle (the “Chipotle Allocation”). For the policy period from
November 1, 2005 through October 31, 2006, the Chipotle Allocation shall be
$645,000.00, which amount shall be paid in full immediately upon execution of
this Agreement. For each policy period thereafter, McDonald’s shall calculate
the Chipotle Allocation in good faith exercising McDonald’s’ reasonable judgment
and, when feasible, considering advice from insurance companies and other
relevant, disinterested third parties.

 

With regard to (x) General Liability, (y) Workers Compensation, and (z) Auto
Liability and Physical Damage insurances, these coverages are included in
stand-alone programs arranged specifically for Chipotle and billed directly to
Chipotle. As such, McDonald’s will collect no fees or costs from Chipotle in
connection with these programs.

 

16

--------------------------------------------------------------------------------


 

Term; Termination of Insurance Services:

 

The policies of insurance contemplated by the Insurance Services expire on
October 31st of each calendar year, and, as such, unless terminated earlier
pursuant to Section 6.02 of the Agreement or as set forth below, the Insurance
Services shall have an initial term expiring on October 31, 2006, and will be
renewed automatically thereafter for successive one (1) year terms unless either
Chipotle or McDonald’s elects not to renew the Insurance Services upon not less
than six (6) months’ written notice prior to any such renewal.

 

The Insurance Services are subject to early termination by either Chipotle or
McDonald’s at any time on or after an Ownership Reduction Date, provided the
terminating party has provided not less than sixty (60) days’ written notice of
such termination. The required sixty (60) days’ written notice may be provided
before or after the Ownership Reduction Date, so long as (i) the termination
date is no earlier than the Ownership Reduction Date and (ii) the period between
the date of notice and the termination date is at least sixty (60) days.

 

17

--------------------------------------------------------------------------------


 

Services Agreement—Schedule III

 

Benefits Services

 

Services:

 

On and after the Closing Date, Chipotle employees shall continue to be eligible
to participate in McDonald’s Plans, subject to the terms of the governing plan
documents, as interpreted by the appropriate plan fiduciaries. On and after the
Closing Date, subject to regulatory requirements, McDonald’s will continue to
provide Benefits Services to and in respect of Chipotle employees with reference
to McDonald’s Plans as it administered the plans prior to the Closing Date. The
McDonald’s Plans for purposes of this Agreement are as follows:

 

The McDonald’s Corporation Health Plan for Chipotle Employees

McDonald’s Ventures 401(k) Plan

The McDonald’s Excess Benefit and Deferred Bonus Plan.

 

Billing Methodology:

 

Chipotle shall reimburse McDonald’s for McDonald’s costs (including any
contributions and premium costs and including certain third-party expenses and
allocations of certain McDonald’s personnel expenses), generally in accordance
with past practice, relating to participation by Chipotle employees in the
McDonald’s Plans.

 

The reimbursement for The McDonald’s Corporation Health Plan for Chipotle
Employees shall be a monthly premium determined actuarially on an annual basis
to reflect (a) the prior year’s claims experience, (b) risk assumption, (c) plan
design, (d) demographic and geographic adjustments, and (e) vendor, legal,
benefits accounting, administrative and consulting fees for services on behalf
of Chipotle employees for the upcoming year.

 

It is the express intent of the Parties that Service Costs relating to the
administration of the McDonald’s Plans and the performance of related Services
will not exceed reasonable compensation for such Services as defined in 29 CFR
Section 2550.408c-2.

 

In addition, costs associated with certain McDonald’s Plans will be paid in part
through employee payroll deductions for such McDonald’s Plans.

 

Term; Termination of Benefits Services:

 

Unless terminated earlier pursuant to Section 6.02 of the Agreement or as set
forth below, the Benefits Services shall have an initial term expiring on
December 31, 2006, and will be renewed automatically thereafter for successive
one (1) year terms unless either Chipotle or McDonald’s elects not to renew the
Benefits Services upon not less than six (6) months’ written notice prior to any
such renewal.

 

The Benefits Services are subject to early termination by either Chipotle or
McDonald’s at any time on or after an Ownership Reduction Date, provided the
terminating party has provided not less than sixty (60) days’ written notice of
such termination. The required sixty (60) days’ written notice may be provided
before or after the Ownership Reduction Date, so long as (i) the termination
date is no earlier than the Ownership Reduction Date and (ii) the period between
the date of notice and the termination date is at least sixty (60) days.

 

18

--------------------------------------------------------------------------------


 

Other Terms and Conditions Relating to Benefits Services

 

McDonald’s and Chipotle agree to cooperate fully with each other in the
administration and coordination of regulatory and administrative requirements
associated with McDonald’s Plans, including, but not limited to, ERISA, COBRA
and HIPAA. Such coordination, upon request, will include (but is not limited to)
the (a) sharing payroll data for determination of highly compensated employees,
(b) sharing claims data for purposes of plan design, claims appeal
determinations and premium calculations, (c) providing census information
(including accrued benefits) for purposes of running discrimination tests,
(d) providing actuarial reports for purposes of determining the funded status of
any plan, (e) reviewing and coordinating of insurance and other independent
third party contracts, and (f) providing for review of all summary plan
descriptions and other plan communications, requests for determination letters,
insurance contracts, Forms 5500, financial statement disclosures and plan
documents.

 

McDonald’s shall provide to Chipotle data or reports requested by Chipotle
relating to (a) benefits paid to or on behalf of Chipotle employees under
McDonald’s Plans, including but not limited to financial statements, claims
history, and census information, and (b) other information relating to the
Services that is required to satisfy any reporting or disclosure requirement of
ERISA or the Code. McDonald’s will provide such information within a reasonable
period of time after it is requested. The costs for reports shall be billed as
incremental costs.

 

19

--------------------------------------------------------------------------------


 

ADDENDUM TO SERVICES AGREEMENT

 

THIS ADDENDUM TO SERVICES AGREEMENT (this “Addendum”) is entered into as of
June 30, 2006 by and between Chipotle Mexican Grill, Inc., a Delaware
corporation (“Chipotle”), and McDonald’s Corporation, a Delaware corporation
(“McDonald’s”).

 

RECITALS

 

WHEREAS, McDonald’s and Chipotle are parties to that certain Services Agreement,
dated as of January 31, 2006 (the “Services Agreement”), pursuant to which
McDonald’s provides to Chipotle certain Services (as defined therein);

 

WHEREAS, Section 2.02 of the Services Agreement contemplates that McDonald’s may
agree to provide additional services to Chipotle on terms established by
McDonald’s and Chipotle; and

 

WHEREAS, McDonald’s and Chipotle have agreed that McDonald’s shall provide
Chipotle certain internal audit services for a limited period of time, as
described in greater detail on Exhibit A hereto (the “Internal Audit Services”).

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Addendum, McDonald’s and Chipotle, for
themselves, their successors and assigns, agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF SERVICES

 

Section 1.01.                             Purchase and Sale of Services.

 

(a)  Subject to the terms and conditions of the Services Agreement and in
consideration of the service costs described in subsection (d) below, McDonald’s
and Chipotle agree that the Internal Audit Services shall constitute an
additional service under Section 2.02 of the Services Agreement for all purposes
of the Services Agreement (including, without limitation, those relating to
warranty, invoicing, limitations of liability, and indemnity), except to the
extent expressly modified hereby. Any services procured by McDonald’s may be
provided by any third party selected by McDonald’s in its sole discretion.

 

(b)  Without limiting the generality of Section 2.03 of the Services Agreement,
McDonald’s makes no representation or warranty regarding the sufficiency for
your purposes of the procedures to be performed as part of the Internal Audit
Services and disclaims any obligations with respect to any remediation of any
control deficiencies identified as a result of the provision of the Internal
Audit Services or any required disclosure thereof to any body or authority under
any applicable law.

 

(c)  Chipotle agrees to provide such information as may be reasonably required
by McDonald’s in its provision of the Internal Audit Services and represents
that such information will be accurate and complete in all material respects.

 

--------------------------------------------------------------------------------


 

(d)  For delivery of the Internal Audit Services, Chipotle shall pay service
costs for the Internal Audit Services at the following hourly rates (together
with all travel and other expenses incurred in delivery of the Internal Audit
Services):

 

McDonald’s Manager Level Staff - Audit

 

$

82.00/hour

 

McDonald’s Supervisor Level Staff (Senior) - Audit

 

$

57.00/hour

 

Outsourced Senior Level Staff - Audit

 

$

140.00/hour

 

Outsourced Associate Level Staff – Audit

 

$

100.00/hour

 

Outsourced Senior Level Staff – IT

 

$

85.00/hour

 

 

McDonald’s will invoice Chipotle as soon as reasonably possible after the
Completion Date. Payments shall be made in accordance with Section 3.02(b) of
the Service Agreement.

 

ARTICLE II

 

TERM AND TERMINATION

 

Section 2.01.                             Term; Expiration. This Addendum shall
expire on the “Completion Date,” which shall be the earlier to occur of
(a) completion of the Internal Audit Services or (b) the occurrence of an
Ownership Reduction Date (as defined in the Services Agreement).

 

Section2.02.                                Termination Prior to Expiration.

 

(a)  McDonald’s may terminate this Addendum at any time if (i) Chipotle shall
have failed to perform any of its material obligations under this Addendum,
(ii) McDonald’s has notified Chipotle in writing of such failure, and (iii) such
failure shall have continued for a period of thirty (30) days after Chipotle’s
receipt of notice of such failure.

 

(b)  Chipotle may terminate this Addendum at any time if (i) McDonald’s shall
have failed to perform any of its material obligations under this Addendum,
(ii) Chipotle has notified McDonald’s in writing of such failure, and (iii) such
failure shall have continued for a period of thirty (30) days after McDonald’s’
receipt of notice of such failure.

 

(c)  Either party may terminate this Addendum effective immediately upon written
notice to the other party if the performance of the Internal Audit Services
would require the party providing such notice to violate any applicable laws,
rules or regulations or would result in the breach of any applicable contract.

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

Section 3.01. Governing Law. This Addendum shall be construed in accordance with
and governed by the substantive internal laws of the State of Illinois.

 

Section 3.02. Counterparts. This Addendum may be executed in separate
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall constitute one agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be signed by
their duly authorized representatives.

 

 

CHIPOTLE MEXICAN GRILL, INC.

 

 

 

 

 

 

 

By:

  /s/ Monty Moran

 

Name:

  Monty Moran

 

Title:

  President & COO

 

 

 

 

 

 

 

McDONALD’S CORPORATION

 

 

 

 

 

 

 

By:

  /s/ Robert L. Switzer

 

Name:

  Robert L. Switzer

 

Title:

  Corporate Vice President, Associate General

 

 

  Counsel and Assistant Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INTERNAL AUDIT SERVICES

 

The McDonald’s Global Internal Audit team will be conducting internal control
testing at Chipotle Headquarters in Denver, Colorado commencing on July 10,
2006.

 

The scope of this review consists of an evaluation of controls relating to the
following business processes over financial reporting for the six-month period
ending June 30, 2006:

 

1.               Invoice Processing

2.               Fixed Assets

3.               Sales & Cash

4.               Accounting for Lease Expense

5.               Consumption Tax

6.               Inventory

7.               Accounts Payable

8.               Site Development

9.               Accrued Liabilities

10.         Market Financial Statement Close

11.         Contingent Liabilities

12.         Income Taxes

13.         Payroll

14.         Leasehold Improvements

15.         Asset Impairment

16.         Stock Options

17.         Reporting Close

18.         Investments

 

Internal Audit Services shall include:

 

•                  Testing of such controls to determine operating effectiveness
of controls at an individual control activity level using such procedures as are
consistent with customary practices of McDonald’s Global Internal Audit team, as
determined by such team in its sole discretion.

•                  Documenting all testing conclusions with supporting
documentation in all pre-assigned areas, such documentation to be, in form and
scope, consistent with customary practices of McDonald’s Global Internal Audit
team, as determined by such team in its sole discretion.

 

Internal Audit Services exclude:

 

•                  Documentation of controls;

•                  Remediation of any control deficiency identified as a result
of the evaluation; and

•                  Retention by McDonald’s for the benefit of Chipotle of any
documentation with respect to any of the foregoing testing procedures or testing
conclusions.

 

--------------------------------------------------------------------------------


 

June 30, 2006

 

 

Via Facsimile Transmission (303-390-5638) & Overnight Courier

 

Chipotle Mexican Grill, Inc.

Attention:  General Counsel

1543 Wazee Street, Suite 200

Denver, CO 80202

 

Re:                             Services Agreement, dated January 31, 2006 (the
“Services Agreement”), by and between McDonald’s Corporation (“McDonald’s”) and
Chipotle Mexican Grill, Inc. (“Chipotle”)

 

Ladies and Gentlemen:

 

As set forth below in more detail, this letter shall serve as notice of
termination pursuant to the Services Agreement of certain of the Services
provided pursuant thereto, and all capitalized terms not otherwise defined
herein shall have the meanings set forth in the Services Agreement.

 

1.                   In anticipation of an Ownership Reduction Date, McDonald’s
hereby provides the requisite sixty (60) days’ notice to terminate the Insurance
Services, as described on Schedule II to the Services Agreement. McDonald’s will
cease providing the Insurance Services on the Ownership Reduction Date, which
shall be no earlier than sixty (60) days’ from the date hereof.

2.                   In anticipation of an Ownership Reduction Date, McDonald’s
hereby provides the requisite sixty (60) days’ notice to terminate the Benefit
Services, as described on Schedule III to the Services Agreement. McDonald’s
will cease providing the Benefit Services on the Ownership Reduction Date, which
shall be no earlier than sixty (60) days’ from the date hereof.

 

As contemplated by the Services Agreement, McDonald’s is prepared to cooperate
in providing for an orderly transition of the Insurance Services and Benefit
Services to Chipotle or to a successor service provider.

 

 

Sincerely,

 

 

 

 

 

/s/ Robert L. Switzer

 

 

Robert L. Switzer,

 

Corporate Vice President, Associate General Counsel
and Assistant Secretary

 

 

cc:

Via Facsimile Transmission (303-623-0552) & Overnight Courier

 

 

 

Bryant S. Messner, Esq.

 

Messner & Reeves, LLC

 

1430 Wynkoop Street, Suite 400

 

Denver, CO 80202

 

--------------------------------------------------------------------------------